 In the Matter of THE B. F. GOODRICH COMPANY 1 and UNITEDRUBBER WORKERS=OF AMERICA, LOCAL No. 43Case No. R-227Rubber Products Industrp Investigation of Representatives:coiitro rersy con-cerning representation of employees: rival organizations; substantial doubt asto,majority status; refusal by employer to recognize either of rival organiza-tions as exclusive representative; threat of strike-UnitAppropriate for Col-lective Bargaining:production and maintenance employees ; eligibility for mem-bership in both' rival organizations ; laboratory and factory office employeesincluded in; nature ofduties-Election Ordered-Certification of Representa-tives.Mr. David Sokolfor the Board.Andrews, Blanche & Kline,byMr. Eugene H. BlancheandMr.J.L.McKnight,of Los Angeles, Cal., for The B. F. GoodrichCompany.Mr. George B. Roberts,forUnited Rubber Workers of America,Local No. 43.Fogel, Beman & Jones, by Mr. Moe M. FogelandMr. MarshallHickson,of Los Angeles, Cal., for Independent Rubber WorkersUnion, Local No. 2.Mr. Millard L. Midonick,of counsel to the Board.DIRECTION OF ELECTIONAugust 27, 1937The National Labor Relations Board, having found upon anexamination of the record in the above matter that a question affect-ing commerce has arisen concerning the representation of the em-ployees of The B. F. Goodrich Company in its Los Angeles, Cali-fornia, plant, except supervisory employees and salesmen, and thatall of the employees of the Company at its Los Angeles, California,plant, except supervisory, clerical, and salaried employees, and sales-men, but including factory office employees and laboratory workers,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National LaborRelations Act, 49 Stat. 449, and acting pursuant to the power vestedIThe B. F Goodrich Company was erroneously designated in the petition and amendedpetitionfor investigation and certification of representatives as "B. F. GoodrichCompany."420 DECISIONS AND ORDERS421in it by Section 9(c) of said Act, and pursuant to Article III, Sec-tion 8 of National Labor Relations Board Rules and Regulations-Series 1, as amended, herebyDIRECTS that,as part of its investigation to ascertain representa-tives for the purposes of collective bargainingwithThe B. F. Good-rich Company at its Los Angeles,California,plant, an election bysecret ballot shall be conducted within a period of ten(10) daysafter. the date of this Direction of Election,under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as the agent of the National Labor RelationsBoard and subject to Article III, Section 9 of said Rules and Regu-lations-Series 1, as amended,among the employees of The B. F.Goodrich Company in its Los Angeles, California, plant, exceptsupervisory,clerical and salaried employees,but including factoryoffice employees and laboratory workers, on its pay roll as of June 4,1937, and excluding all who have since quit or been discharged forcause, to determinewhether theydesire to be representedby UnitedRubber Workers of America, Local No. 43, or Independent RubberWorkers Union, Local No. 2,for the purposes of collective bargain-ing with The B. F. Goodrich Company.MR. EDWIN S.SMITH took no part in the consideration of theabove Direction of Election.[SAME TITLE]DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 8, 1937STATEMENT OF THE CASEOn June 4, 1937, United Rubber Workers of America, Local No.43, herein called the United, filed with the Regional Director for theTwenty-first Region (Los Angeles, California), a petition allegingthat a question affecting commerce had arisen concerning the repre=sentation of the employees in the Los Angeles, California, plant ofThe B. F. Goodrich Company, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.On June 24, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to ArticleIII, Section 3 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, authorized the -Regional Director to49446-38-vol iii-28 422NATIONAL LABOR RELATIONS BOARDconduct an investigation and to provide for an appropriate hearingin connection therewith.On July 8, 1937, the Regional Directorissued a notice of hearing to be held at Los Angeles, California, onJuly 19, 1937.On July 16, 1937, the United filed an amendedpetition naming Independent Rubber Workers Union, Local No. 2,herein called the Independent, as a labor organization also claim-ing to represent some of the production and maintenance employeesat the Los Angeles, California, plant of the Company.On July 16,1937, the Regional Director issued an amended notice of hearing tobe held at Los Angeles, California, on July 26, 1937, and on July 22,1937, a second amended notice postponing the hearing until August 2,1937, was issued.On July 22, 1937, the Independent petitioned forleave to intervene in this proceeding.Pursuant to notice, a hearing was held in Los Angeles, California,on August 2, 1937, before Carey McWilliams, the Trial Examinerduly designated by the Board. The Board, the Company, theUnited, and the Independent were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all the parties.During the course of the hear-ing, the Trial Examiner made numerous rulings on motions and onobjections to the admission of evidence.We have reviewed all ofthe Trial Examiner's rulings and find that no prejudicial errorswere committed.His rulings are hereby affirmed.Pursuant to leave granted by the Trial Examiner, counsel for theCompany submitted a brief on the question of the unit appropriatefor purposes of collective bargaining.On August 27, 1937, after examining the record in the case, theBoard concluded that a question affecting commerce had arisen con-cerning the representation of the employees of the Company, andon the basis of such conclusion, and acting pursuant to ArticleIII, Section 8 of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, it issued a Direction of Electiondesignating the Regional Director as its agent to conduct an electionamong all of the employees of the Company at its Los Angeles,California, plant, except supervisory, clerical, and salaried em-ployees, and salesmen, but including factory office employees andlaboratory workers, which the Board found to be the unit appropri-ate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.For the purpose of expediting the elec-tion and thus insuring to the employees of the Company the fullbenefit of their right to collective bargaining as early as possible, theBoard directed the election without at the same time issuing a de-cision embodying complete findings of fact and conclusions of law. DECISIONS AND ORDERS .423Pursuant to the Board's Direction of Election, an election bysecret ballot was conducted on September 8, 1937, by the RegionalDirector for the Twenty-first Region among all of the employees ofthe Company constituting the bargaining unit found appropriate bythe Board.On September 11, 1937, the Regional Director issuedand duly served upon the parties to the proceeding his IntermediateReport upon the secret ballot.As to the results of the secret ballot, the Regional Director re-ported the following :Total number eligible-------------------------------------------704Total ballots cast----------------------------------------------562Total number of blank ballots----------------------------------5Total number of void ballots-----------------------------------0Total number of ballots cast for United Rubber Workers ofAmerica, Local No. 43----------------------------------------406Total number of ballots cast for Independent Rubber WorkersUnion, Local No. 2------------------------------------------- 144Total number of challenged ballots----------------------------7No objection was filed which, in the opinion of the Regional Di-rector, raised a substantial and material issue with respect to theconduct of the ballot, and the Regional Director forwarded the Inter-mediate Report to the Board in Washington, D. C.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE COMPANY AND ITSBUSINESSThe Company is a corporation organized and existing since 1912under the laws of the State of New York, and its principal executiveoffices are located in the City of New York. It succeeded to thebusiness of an Ohio corporation with the same name,incorporated in1870 by Dr. Benjamin F. Goodrich. The Company owns and con-trols widely scattered subsidiaries with which we are not concernedin this proceeding.The main plants of the Company are located atAkron, Ohio, where its general business offices are also situated.The Company's plant, located at Los Angeles, California, which itcalls its Pacific Goodrich plant, is the subject of the petition in thiscase.This plant has a floor space of approximately 401,000 squarefeet, and in it are employed about 1,000 persons.The Company, taking all of its plants and subsidiaries together,manufactures complete lines of solid and pneumatic tires, sold prin-e,ipally under the brand names "Goodrich", "Goodrich Silvertown","Miller", "Diamond", "Brunswick", and "Hood", and airplane tires,tubes, accessories, drug sundries, hose, belting, packing, tubing, 424NATIONAL LABOR RELATIONS BOARDmechanical goods, hard rubber products, rubber and canvas foot-wear, cutlass bearings-altogether more than 32,000 kinds of articlesof rubber.The Company's products are distributed and sold in the UnitedStates by subsidiary selling companies maintaining 501 branches,warehouses and retail stores, and in 100 foreign countries, through210 wholesale distributors.The principal materials entering into the production of articlesat the Company's Los Angeles plant are pigments, fabric, reclaimed,rubber, crude rubber, tube carton pieces, valve hardware, head wire,and tire wrapping.All such commodities are transported to theplant by rail, truck, or boat, none of which are either owned orcontrolled by the Company.Of all raw materials used, 91.35 percent by weight (97.22 per cent by value)' are transported to the plantfrom sources outside the State of California.,.The Los Angeles plant manufactures the following articles inamounts compiled from the records of January 1, 1936 to June 30,1937:Tires----------------------------------------- 1,942,035 unitsTubes ---------------------------------------- 1, 871, 319 unitsRubber cement--------------------------------- 1, 066,641 poundsCamel-back -----------------------------------672, 500 poundsOnly the movement of tires, apparently typical of tubes and theother finished products,2 can be clearly traced from the record.Slightlymore than 50 per cent of the tires produced by the LosAngeles plant are shipped to customers within the State of Califor-nia.Slightly fewer than 50 per cent are shipped to purchasers orbranches in areas of the United States outside of California and west1For the period from January 1,1936 to June 30, 1937,the following chart of rawmaterial sources has been prepared by the Company from its records, and it was readin evidence,with the consent of counsel for the Board and for the Company, as thetestimony of the General Manager of the Company'sLos Angeles plant :SourcesPoundsPercentageof poundsValuePercentageof valueWithin the State of California______________5,298,6078 65$265,169 312 78Without the State of California-Delivery F. O. BLos Angeles_______________________________________28,175,99446 02$3,352,706 0035 10Without the State of California-F. O. B shippingpoint_____________________________________________3,642,4575 95$376,772 373 94Shipments by Akron plant of the Company frompoints outside the State of California to the LosAngeles plant-F. 0 B shipping point-----------24, 106,55339 38$5,558,672 71'58.18More detailed statistics are to be found in Board Exhibit No. 6.2 Of. Board Exhibit No. 7 (tabulationof types ofcommodities,and their weights anddestinations,shipped fromthe Company's Los Angelesplant duringthemonth of July1937; it was testified by a competent witness thatthe monthof July wascomparableto the othermonths of1937) ; Board Exhibit No. 6. DECISIONS AND ORDERS425of the RockyMountains,Missouri,Kansas,Texas,Oklahoma,Hawaiian Islands. andPhilippineIslands.3II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local No. 43, is a labor or-ganization affiliated with the Committee for Industrial Organization.It admits to membership all employees in or around the Company'sLos Angeles plant, including factory office and laboratory workers,except supervisory employees having the power to hire or discharge,watchmen, and clerical workers in the general business office.Independent RubberWorkers Union, Local No. 2, is an incor-porated labor organization.It admits to membership all employeesin the Company's Los Angeles plant except "those connected with themanagement."III.THE APPROPRIATE UNITThe Independent did not dispute, except in a few particulars, thecontention of the United, as set forth in its petition and at thehearing, that the production and maintenance employees, exclusive offoremen, supervisory, and managerial employees, constitute an ap-propriate unit.The disagreement with the United arose from thedesire of the Independent to exclude from the appropriate unit agroup of approximately 12 laboratory employees and a group of ap-proximately 25 factory office employees, both of which groups theUnited considered properly parts of the production and maintenanceunit.The Company contended that the laboratory and factory office em-ployees represent the management in the checking and control of pro-duction departments.It urges that the differences between the pro-duction and maintenance employees and the laboratory and factoryoffice employees in respect to hours of labor, basis of compensation,4and type of work were sufficient to indicate that no community ofinterest exists between the latter and the former, groups.Otherconsiderations, however, persuade us to the view, as urged by theUnited, that the laboratory and factory office employees should beThe following table, prepared and introduced in evidence in the manner of thechart set forth in note 1 above, covers the period from January 1, 1936 to June 30,1937:Tires sold in California and shipped to California customers ----------------- 1,019; 242Tires sold in California and shipped to points outside the State of Californiabut within the boundaries of the United States-------------------------398,903Tires transferred to Goodrich branches outside the State of California--------577, 194Tires sold in California and shipped to the Hawaiian Islands -----------24, 638Tires shipped to Company branch in Manila, Philippine Islands ------------18, 4524There is nothing in the record to indicate that there is a marked difference in the0rate of compensation, as distinguished from the manner or basis of computing it. 426NATIONAL LABOR RELATIONS BOARDincluded with the larger production and maintenance group as oneunit for the purposes of collectivebargaining.At the outset, it appears that both groups of employees in disputeare eligiblefor membership in each of the two labor organizations.Neither organization, therefore, would find it difficult to represent thelaboratory and the factory office employees as part of the productionand maintenance unit, and both organizations have thus in effectadmitted that all of the employees under discussion are appropriatelygrouped in one unit.;Moreover, at least five of the laboratory em-ployees have expressed a desire to be represented by the United andto participate with production and maintenance employees in elections,and it was not contradicted that several laboratory and factory officeemployees were numbered among the membership of the United atthe time of hearing eThe Independent, a relatively new organizationformed shortly after April 12, 1937, had apparently taken no stepsto organize these employees prior to the time of the hearing.TheUnited is an organization considerably older than the Independent.The argument advanced by the Company, that separate bargainingunits alongthe lines now desired by it were employed by an employee'srepresentation plan, which appears to have been dominated by theCompany until its disestablishment on April 12, 1937, is entitled tolittle, if any, weight.The function of the laboratory is to provide quality control duringthe manufacturing process.The laboratory workers inspect, analyze,and check raw material entering the plant, and, if found satisfactory,release itfor production.As the raw material is carried through theprocessesof production, it is further tested and inspected at variousstagesby the laboratory employees,some ofwhom are permanentlystationed in the production department while some intermittently re-turn to the main laboratory situated in the connecting maintenanceor mechanicalbuilding.The most explicit description of the work ofthe laboratory employees relates to the inspection of the finished cord,fabric, and rubber which form part of the tire.Samples of cord areunraveled and the number of strands counted, and its stretch andtensile strength are tested.All the rolls of fabric are run over anelectriclight which reveals defects to the eye of laboratory employees.Samples ofrubber are tested for hardness and stretched to the break-ing point.Finished tires are subjected to vigorous wear simulatingroad conditions, and they are then cut to pieces and the effects observed.This description reveals that the great bulk of the duties of labora-5Cf.Matter of Huth d James Shoe Mfg. Company and United Shoe Workers ofAmerica,Case No R-174, decided August 3, 1937,(supra,p220) ;Matter of Acklin Stamp-ing Company and International Union, United Automobile Workers of America, Local No12, Case No.R-142, decided May 28, 1937, 2 N.L. R. B. 872.6 Cf.MatterofMergenthaler Linotype Company and United Electrical and RadioWorkers of America,Case No. R-186,decided September 1, 1937,(supra, p.131). DECISIONS AND ORDERS427tory employees consist in simple and repeated applications of the samechemical or mechanical tests.Their duties thus require little, if any,more expert training than that required of numerous other forms ofskilled labor.There is no indication in the record that any of thelaboratory workers are expert chemists with college or highly tech-nical training, such as we have found to be on a separate plane ofskill from ordinary production employees and for that reason withoutcommunity of interest with them.7The laboratory workers exerciseno discretionary or supervisory powers.Similar considerations apply to the factory office employees.Thisgroup is to be distinguished from general, or front, office employees,a group of purely clerical and managerial employees whom neitherthe United nor the Independent desires to represent.The functionsof the factory office are divided into two departments, technical andcontrol.The factory technical department receives tire designs and speci-fications, presumably from the main plants of the Company at Akron,Ohio.It is the duty of the employees of the technical department todetermine and report whether the production departments follow thosedesigns and specifications in the manufacture of tires.Again noindication is to be found that the duties of the technical departmentemployees are to be considered different from other skilled workers.They exercise few, if any, discretionary and managerial powers.The factory control department is further subdivided into thetime-study division, the tire and tube scheduling division, and thematerial scheduling division.The time-study division employeescarry pad, pencil, and stop-watch for the purpose of observing andrecording the average time that the average production worker re-quires to perform various recurrent operations.The records of thetime-study employees are then sent to the managerial officers of theCompany for the determination of piece-work wage rates under theBedeaux system.8The record does not indicate that the duties ofthe time-study employees are other than routine in character.9Theyexercise neither discretionary nor supervisory powers over the manualworkers.1o7Matter of Pennsylvania Salt Manufacturing Company and Local Union No. 12055of Division No. 50, United Mine Workers of America,Case No R-262, decided September 24,1937(infra, p741) ;cf.Matter of ConsolidatedAircraftCorporation and InternationalAssociationof Machinists,Aircraft Lodge No. 1125,Case No. R-127,decided June30, 1937,2 N. L. R. B 772 (college trained engineers,draftsmen,and tool designers)8 For a description of the Bedeauxsystem, seeMatter ofTheBossManufacturingCompany and InternationalGloveWorkers'Union of America,Local No.85,Cases Nos.C-115 and R-40, note 6, decidedAugust 27, 1937(supra,p400).9 Cf.MatterofMergenthaler Linotype Company and United Electrical and RadioWorkers of America,Linotype Local No. 1222,Case No. R-186, decided September 1,1937,supra, p131 (time checkers).10 Cf.Matter of Bendier Products Corporation and International Union, United Automo-bileWorkers of America,Bendim LocalNo. 9, Case No.R-220, decided September 16,1937,infra,p.682(time checkers) 428NATIONAL LABOR RELATIONS BOARDThe tire and tube scheduling division employees receive monthlyorders for each ensuing month for various amounts of the severaltypes of tires and other commodities.The orders come from themanagement or general office of the Los Angeles plant. The sched-uling employees thereupon determine the time necessary to producethe required amount of each article, and they fix the days duringwhich the production department shall run or produce each article.The material scheduling division employees will thereupon take thetire run or schedule fixed by the scheduling division, and they willplan to have the necessary materials ready for the production de-partment on the days scheduled for producing the specified articles.The record does not indicate that the duties of the employees ofeither the tire and tube scheduling or the material scheduling divi-sion are other than routine in character.'1Despite the fact thatthe employees in the laboratory and factory office observe and check,and in a limited sense direct, the work of the production depart-ment, it is clear that their duties cannot be said to be supervisory inthe usual sense of having the power to hire, discharge, promote,demote, or take part in the determination of matters of generalpolicy.The eligibility of laboratory and factory office employees to mem-bership in either organization, the actual membership of severalof each group in the United, and the nature of their duties, all com-pel us to take the view that the laboratory and factory office em-ployees should be included with production and maintenance workersin the bargaining unit.In order to insure the Company's employees the full benefit oftheir right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act, we find that all of theemployees of the Company at its Los Angeles, California, plant,except supervisory, clerical, and salaried employees, and salesmen,but including factory office employees and laboratory workers, con-stitute a unit appropriate for the purposes of collective bargaining.IV. THE QUESTION CONCERNING REPRESENTATIONDuring the period after July 1934, two labor organizations existedin the Company's Los Angeles plant, the United and CompanyUnion Co-operative Plan.The latter organization was discontinuedon or immediately after April 12, 1937, the date of the SupremeCourt decisions upholding the constitutionality of the Act.Verysoon thereafter, the Independent was formed, and it has sincecompeted with the United for members in the Company's plant.11Seesupranote 9. DECISIONS AND ORDERS429Bitter rivalry and open hostility have attended the membershipdrives and the organizational activities of these unions.The Companyadmittedat thehearing that it did not know whetherthe Unitedor the Independent represents a majority of employeeswithin the appropriate unit. It did not assert, however,that neitherorganization represented a majority.Early in June 1937, theCompany rejectedthe demand of the Unitedfor recognition as theexclusive bargaining representative of all the employees in theunit described above.The Unitedclaimed at that time,and hascontinuedto claim, thatit represents a majority inthat unit.Thisclaim is disputedby theIndependent,which, however,did not knowat the time of the hearingwhether itrepresented a majority ofemployees.The Companydoes not now recognizeeither the Unitedor the Independent as exclusive bargaining representative for allof the employees in the unit.Although the Companydid not seem desirousof resolving thequestion concerning representation,both the Unitedand the Inde-pendent indicated that an election by secret ballot would properlyease the friction and unrest resulting from the present unsettledstate of affairs.We find, therefore,that a question has arisen concerning therepresentation of the employees of the Company.We further find that anelection by secret ballot is necessary toresolve this question.V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEThe record is replete with credible testimony revealing dissen-sion, unrest,and bitter feeling among the members of the rivalorganizations in the plant.The question of representation hascaused excessive rivalry which has several times brought the Unitedto the verge of a strike.On July 18, 1937,a strike vote was actuallytaken by the United because of the denial of exclusive bargainingrights and also because of dissatisfaction with wages,hours, andother conditions of employment,a dissatisfaction aggravated bythe absence of an orderly method of collective bargaining.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Com-pany described in Section I above, has a close,intimate, and sub-stantial relation to trade, traffic,and commerce among the severalStates, and tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce. 430NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Los Angeles, California, plant of TheB. F. Goodrich Rubber Company, within the meaning of Section9 (c) and Section 2, subdivisions (6) and (7) of the National LaborRelations Act.2.All of the employees of The B. F. Goodrich Company at itsLos Angeles, California, plant, except supervisory, clerical, andsalaried employees, and salesmen, but including factory office em-ployees and laboratory workers, constitute a unit appropriate forpurposes of collective bargaining, within the meaning of Sect ion9 (b) of the National Labor Relations Act.3.United Rubber Workers of America, Local No. 43, havingbeen selected by the majority of the employees in the aforesaidunit, is, by virtue of Section 9 (a) of the National Labor RelationsAct, the exclusive representative of all the employees in such unitfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIEDthat United Rubber Workers of America,Local No. 43, has been designated and selected by a majority ofall of the employees of The B. F. Goodrich Company at its LosAngeles, California, plant, except supervisory, clerical, and salariedemployees, and salesmen, but including factory office employees andlaboratory workers, as their representative for the purposes of col-lective bargaining, and that, pursuant to the provisions of Section9 (a) of the Act, United Rubber Workers of America, Local No. 43,is the exclusive representative of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions -of employment.